Citation Nr: 0605669	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  97-31 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from November 1975 to July 
1980.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which increased the rating for the 
veteran's back disability to 10 percent.  The Board first 
considered this appeal in November 2003 and determined that 
additional development was required.  The matter is now 
properly returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  At the time the veteran filed his claim in 1996, he had 
lumbosacral strain with muscle spasm on forward bending and 
loss of lateral spine motion.

3.  As of July 2002, the veteran has experienced severe 
intervertebral disc syndrome with recurring attacks and only 
intermittent relief.


CONCLUSIONS OF LAW

1.  Criteria for a 20 percent rating for degenerative disc 
disease of the lumbar spine were met upon receipt of claim in 
May 1996.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5295 
(2002).

2.  Criteria for a 40 percent rating for degenerative disc 
disease of the lumbar spine have been met since July 2002.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5293 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in August 2001, May 2004, and September 
2004, VA notified the veteran of the information and evidence 
needed to substantiate and complete his claim, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appealed AOJ decision was pending at the time 
the VCAA was enacted and, as such, notice prior to that 
decision was not possible.  The Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is based 
and the Board specifically finds that the veteran was not 
prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claim.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of disabilities, and by affording 
him the opportunity to give testimony before an RO hearing 
officer and/or the Board even though he declined to do so.  
It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA.

The veteran contends that his low back disability is more 
severe than rated.  Over the course of this appeal, the 
veteran has made arguments that he met criteria for various 
ratings and most recently requests either an 80 percent or 
100 percent rating be assigned for his low back disability.  
The Board notes that a total rating based on individual 
unemployability was denied by the RO in an April 2003 rating 
decision that is not on appeal.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's low back disability was originally assigned a 
noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295, for lumbosacral strain.  This diagnostic code 
allowed for the assignment of a 40 percent evaluation for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
was assigned when there was evidence of lumbosacral strain 
with muscle spasm on extreme forward bending or loss of 
lateral spine motion.  A 10 percent evaluation was assigned 
when the evidence showed lumbosacral strain with 
characteristic pain on motion and a noncompensable evaluation 
was assigned when there were only slight subjective symptoms.

When the rating for the veteran's back disability was 
increased to 10 percent in 1996, that rating was assigned 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293, for 
intervertebral syndrome.  At that time, Diagnostic Code 5293 
called for the assignment of a 60 percent disability 
evaluation when there was evidence of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy and characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief; a 40 percent evaluation 
was for assignment when the evidence showed severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief; a 20 percent evaluation was for 
assignment for moderate intervertebral disc syndrome with 
recurring attacks; and, a 10 percent evaluation was for 
assignment when there was evidence of only mild 
intervertebral disc syndrome.

During the course of this appeal, the schedular criteria for 
rating intervertebral disc syndrome were amended.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002) (effective September 
23, 2002), codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).  Under the schedular requirements which became 
effective on September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) began being evaluated 
based upon either the total duration of incapacitating 
episodes over the past twelve months or a combination of 
separate evaluations of chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities under Section 4.25, whichever method resulted in 
the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, effective September 23, 2002.  Specifically, 10 
percent evaluation is assigned when there is evidence of 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months; a 20 percent evaluation is assigned when there is 
evidence of incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past twelve months; a 40 percent evaluation is assigned when 
there is evidence of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months; and, a 60 percent evaluation 
is assigned when there is evidence of incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.    

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Note 1 following Diagnostic Code 5293, effective September 
23, 2002.  With regard to evaluations on the basis of chronic 
manifestations, orthopedic disabilities are evaluated using 
the rating criteria for the most appropriate orthopedic 
diagnostic code or codes; neurologic disabilities are 
evaluated separately using the rating criteria for the most 
appropriate neurologic diagnostic code or codes.  See 38 
C.F.R. § 4.71a, Note 2 following Diagnostic Code 5293, 
effective September 23, 2002.  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is evaluated on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  See 38 C.F.R. § 4.71a, Note 3 following Diagnostic 
Code 5293, effective September 23, 2002.  

Additionally, effective September 26, 2003, all rating 
criteria applicable to the diseases and injuries of the spine 
under 38 C.F.R. § 4.71a were amended, including criteria for 
rating intervertebral disc syndrome.  See 68 Fed. Reg. 51. 
454 (August 27, 2003) codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2004).  The amendment changed 
the diagnostic code numbers used for all spine disabilities 
and instituted the use of a general rating formula for 
diseases and injuries of the spine for the new Diagnostic 
Codes 5235 to 5243 unless 5243 is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes as outlined above under the 
discussion of Diagnostic Code 5293 (Intervertebral Disc 
Syndrome is redesignated as Diagnostic Code 5243).  

The general rating formula is as follows: 

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:

Unfavorable ankylosis of the entire spine 
.....................100

Unfavorable ankylosis of the entire 
thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical 
spine; or
forward flexion of the thoracolumbar spine 30 
degrees or 
less; or favorable ankylosis of the entire 
thoracolumbar
spine..................................................................40

Forward flexion of the cervical spine 15 
degrees or less;
or, favorable ankylosis of the entire cervical 
spine............30

Forward flexion of the thoracolumbar spine 
greater than 
30 degrees but not greater than 60 degrees; 
or, forward
flexion of the cervical spine greater than 15 
degrees but not
greater than 30 degrees; or, the combined 
range of motion
of the thoracolumbar spine not greater than 
120 degrees; or,
the combined range of motion of the cervical 
spine not
greater than 170 degrees; or, muscle spasm or 
guarding
severe enough to result in an abnormal gait or 
abnormal
spinal contour such as scoliosis, reversed 
lordosis, or
abnormal kyphosis...................................................20

Forward flexion of the thoracolumbar spine 
greater
than 60 degrees but not greater than 85 
degrees; or,
forward flexion of the cervical spine greater 
than 30
degrees but not greater than 40 degrees; or, 
combined
range of motion of the thoracolumbar spine 
greater than
120 degrees but not greater than 235 degrees; 
or, 
combined range of motion of the cervical spine 
greater
than 170 degrees but not greater than 335 
degrees; or,
muscle spasm, guarding, or localized 
tenderness not
resulting in abnormal gait or abnormal spinal 
contour; or,
vertebral body fracture with loss of 50 
percent or 
more of the height...................................................10

Finally, the Board notes that 38 C.F.R. §§ 4.40 and 4.45 
require the Board to consider a veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996).  The Court interpreted these regulations 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all 
complaints of pain, fatigability, etc., shall be considered 
when put forth by a veteran.  In accordance therewith, and in 
accordance with 38 C.F.R. § 4.59, which requires 
consideration of painful motion with any form of arthritis, 
the veteran's reports of pain have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes.

The Board points out that VA's General Counsel has held that, 
where a law or regulation changes during the pendency of a 
claim for an increased rating, VA should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for VA to apply both the old 
and new versions of the regulation.  If the revised version 
of the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. § 5110(g) can 
be no earlier than the effective date of the change.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000); see also 38 C.F.R. 
§ 3.114.  

The medical evidence of record shows that the veteran was 
treated for chronic low back pain throughout 1995 and 1996 
and asserted that his symptoms had increased in May 1996.  He 
underwent VA examination in June 1996 and complained of a 
burning sensation across his low back and behind his right 
knee.  The musculature of his low back was normal, but he 
experience both pain and muscle spasm with forward flexion to 
75 degrees and lateral rotation that was limited on the right 
side.  The muscle spasms were in the right upper thorax and 
lumbar areas.  

The veteran continued with treatment for similar complaints 
of low back pain and spasm and it was noted in October 1996 
that secondary gain issues, when present, almost always 
clouded the clinical presentation and therapeutic outcome.  
Records show that the veteran worked as a housekeeper and 
complained of several injuries to his shoulder and back.

The veteran underwent another VA examination in April 1999 
and was noted to be working in housekeeping at the VA 
facility.  He complained of varying degrees of low back pain, 
occasional low back muscle spasm and symptoms suggestive of 
right leg sciatica.  He exhibited mild right paraspinous 
muscle spasm, but no tenderness.  The veteran maintained his 
ability to forward flex to 75 degrees and this time did not 
experience muscle spasm with the motion; he could extend to 
30 degrees, right flex to 25 degrees, left flex to 30 
degrees, and rotate bilaterally to 20 degrees.  The sensory 
examination was normal, his gait was normal, and his ability 
to squat was normal.  X-rays showed mild to moderate disc 
space narrowing and a diagnosis of degenerative disc disease 
of the lumbosacral spine was rendered.  The examiner opined 
that during periods of symptom exacerbation, the veteran 
would experience a fifteen degree decrease in his strength, 
coordination and endurance.

The veteran stopped working in August 1999.  He advised VA in 
January 2000 that he thought the disability rating for his 
back disability should be increased because his pain was so 
severe that he was going to have to start treatment with 
morphine.  Treatment records show that the veteran was 
determined to have a chronic pain syndrome in approximately 
March 2000.  Discography was performed in February 2001 and 
showed normal discs at L2-L3, L3-L4; there was noted to be 
concordant pain at L4-L5 and L5-S1.  In July 2002, the 
veteran's treating physician opined that the veteran's spine 
pain was of a possible discogenic nature and that he had a 
chronic pain syndrome that severely limited his ability to 
work.

Upon VA examination in February 2003, the veteran complained 
of pain in the lumbosacral spine area that occasionally 
radiating into his knee and foot.  He did not wear a brace or 
support, he related that he did not participate in any type 
of exercise regimen or physical therapy.  The veteran was 
found to have no scoliosis, tilt or lift of the spine and he 
was able to reverse his lordotic curve with forward flexion; 
he moved from forward flexion without difficulty and was able 
to flex so that his fingertips were within three inches of 
his toes.  There was no particular tenderness to palpation 
over the spinous processes or paraspinal musculature and 
there were no muscle spasms throughout.  The veteran had a 
normal gait and no atrophy of the lower extremities; his 
range of motion tests were inconsistent.  The examiner 
thoroughly reviewed the claims folder and opined that there 
was no clinical evidence of radiculopathy.  A diagnosis of 
mechanical low back pain due to degenerative changes at L5-S1 
was rendered.

A private physician evaluated the veteran for Social Security 
Administration (SSA) disability benefits in October 2003 and 
reviewed the veteran's treatment records.  It was note that 
the veteran stopped working in 1999 due to progressive pain 
in his left shoulder as well as in his neck and low back.  He 
complained of constant mild pain in the low back aggravated 
by activity, sciatica on the right side, and erectile 
dysfunction.  The veteran was noted to walk with a stiff back 
and neck, to have a level pelvis and no scoliosis or atrophy; 
he had adequate motor power.  The veteran forward flexed with 
his fingertips only reaching his knees, he did not 
hyperextend, and his tilt and rotation were twenty percent of 
normal.  The physician diagnosed severe lumbosacral 
osteoarthritis and discogenic disease with L5-S1 disc 
herniation in addition to obesity, hypertensive 
cardiovascular disease, chronic depression, moderate cervical 
spine osteoarthritis, and status-post left shoulder arthritis 
with restrictive capsulitis.  The physician then opined that 
due to the totality of the veteran's disabilities, he was 
precluded from employment.

SSA granted disability benefits in a November 2003 decision, 
assigning an effective date of March 2002 for the grant of 
benefits.  Their records show that the decision was based on 
medical evidence of chronic low back pain, residuals of 
rotator cuff tear and repair, and cervical spine degenerative 
disease.

The veteran underwent another VA examination in February 2005 
by the same physician who examined him in February 2003.  The 
veteran related that he had not participated in any treatment 
in the last year because his symptoms had not changed and the 
examiner found that there were no significant changes since 
examination in 2003.  It was noted, however, that the veteran 
had begun taking 60mg of morphine twice daily to treat all of 
his complaints of pain.  The veteran related that he did not 
perform any type of exercise and that he avoided sitting and 
standing as much as possible due to back pain.  Again, there 
were inconsistencies in the range of motion testing and the 
veteran refused to forward flex from a standing position; 
seated, he brought his fingertips within three inches of his 
toes.  X-rays were the same as in 2003 and again the examiner 
found no clinical evidence of radiculopathy.  There was no 
evidence of ankylosis of the spine, no muscle spasm, no 
significant limitation of motion.  The examiner opined that 
the veteran's restrictions in bending, lifting, and movement 
in general were due to his complaints of pain.

Given the evidence as outlined above, the Board initially 
finds that the rating criteria in effect at the time the 
veteran filed his claim are more favorable to him than any of 
the revisions.  As such, his back disability will be rated 
under the most favorable criteria.

At the time the veteran filed his claim, he had complaints of 
low back pain and there was objective evidence of muscle 
spasm with forward bending as well as loss of lateral spine 
motion.  As such, the Board finds that criteria for a 20 
percent rating under Diagnostic Code 5295 were met.  A higher 
rating under that diagnostic code is not for assignment, 
however, because the evidence does not show a listing of the 
whole spine to the opposite side, marked limitation of 
forward bending, or some of the rating criteria with abnormal 
mobility on forced motion.  Additionally, there is no medical 
evidence suggestive of severe intervertebral disc syndrome 
with recurring attacks and only intermittent relief at that 
time, much less persistent symptoms compatible with sciatic 
neuropathy, so as to allow for a rating higher than 20 
percent in 1996 under Diagnostic Code 5293.  Therefore, a 20 
percent rating is granted as of the time the veteran 
submitted his claim.

Treatment records show continued complaints of low back pain 
with some increase in complaints following a 1999 injury to 
the shoulder.  Although there appears to be some evidence of 
secondary gain involved with the veteran's complaints, 
nonetheless, in July 2002 the veteran's treating physician 
reported that the veteran's employment was limited by his 
spine pain.  Also, treatment records dated at that time show 
that the veteran was complaining of constant and severe low 
back pain.

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

When resolving all reasonable doubt in favor of the veteran 
and discounting the references in the treatment records and 
examination reports to the veteran's inconsistent reporting 
of symptoms, the Board finds that as of July 2002, the 
veteran was experiencing severe intervertebral disc syndrome 
with recurring attacks and only intermittent relief.  This 
finding is based on the fact that the veteran was shown to 
have disc disease that his treating physician deemed severe 
enough to limit employment activities.  Therefore, criteria 
for assignment of a 40 percent rating under Diagnostic Code 
5293 were met as of the date of the treating physician's 
report in July 2002.  A rating higher than 40 percent, 
however, may not be assigned because the medical evidence 
does not show that the veteran had pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy and characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc.  The 
Board fully acknowledges that the veteran has made complaints 
of sciatica, but there is no clinical evidence of sciatic 
nerve damage or objective findings of symptoms compatible 
with sciatic neuropathy.  In fact, the record reflects only 
unsubstantiated assertions of sciatic-type symptoms.  Thus, 
the Board finds that the assignment of a 40 percent rating 
under Diagnostic Code 5293 is the most favorable rating that 
may be assigned based on the medical record.  

The medical record does not support assignment of a rating 
higher than 40 percent at any time under rating criteria in 
effect at the time the veteran's claim was submitted.  
Additionally, when considering current rating criteria, the 
Board finds that there is no evidence of incapacitating 
episodes as described in the regulations nor of any ankylosis 
so as to allow for a rating higher than 40 percent.  As such, 
a rating higher than 40 percent is denied on a schedular 
basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he is totally unemployable 
because of his service-connected back disability, he has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The Board has been similarly unsuccessful in finding 
exceptional factors as the veteran has not required frequent 
periods of hospitalization for his low back disability and 
his treatment records are void of any finding of exceptional 
limitation beyond that contemplated by the schedule of 
ratings.  The medical evidence clearly shows that the veteran 
is unable to perform work activities as a result of a 
totality of his disabilities, but it does not show that 
activities are completely limited due solely to low back 
pain.  The Board notes that it is not bound by the findings 
of disability and/or unemployability made by other agencies, 
including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 
417 (1991).  

The Board does not doubt that limitation caused by pain and 
restricted movement in the lumbar spine has an adverse impact 
on employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the evaluations assigned 
in this decision adequately reflect the clinically 
established impairments experienced by the veteran and a 
higher rating is not required on an extra-schedular basis.

The veteran's assertions that he is not being assigned a 100 
percent rating because of his race are without merit and the 
Board has made every effort to explain to the veteran in this 
decision the precise reasons why ratings of 20 percent and 40 
percent are appropriate.  This decision grants staged ratings 
as outlined above as reflective of a progression of symptoms.  
Higher ratings are not assigned based on a need for narcotic 
pain medication nor on the grounds that the service-connected 
disability is one disability in a myriad of complaints that 
cause unemployment.  That said, a rating higher than 40 
percent is denied.




ORDER

A 20 percent rating for degenerative disc disease of the 
lumbar spine is granted as of May 1996, subject to the laws 
and regulations governing the award of monetary benefits.

A 40 percent rating for degenerative disc disease of the 
lumbar spine is granted as of July 2002, subject to the laws 
and regulations governing the award of monetary benefits.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


